Exhibit 10.61

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 12th day of September, 2003 by and among Antares Pharma, Inc. a
Minnesota corporation (the “Company”), and Eli Lilly and Company, an Indiana
corporation (the “Holder”).

 

WHEREAS, the Company and the Holder are entering into that certain License
Agreement of even date herewith, pursuant to which the Company and the Holder
will collaborate on the development of a needle-free injection device and the
Holder will have marketing rights in the Territory to such device, all as
provided for in the License Agreement; and

 

WHEREAS, the Company and the Holder are also entering into a separate Warrant
Agreement, of even date herewith, pursuant to which the Company is granting to
the Holder a Warrant to acquire 1,000,000 shares of the Company’s common stock,
$.01 par value, at an exercise price of $3.776, exercisable over a ten (10) year
period; and

 

WHEREAS, the Holder wishes to have the ability, upon exercise or conversion
and/or thereafter, to register such shares for sale to members of the public;

 

THEREFORE, the Company and the Holder hereby agree as follows:

 

1. Certain Definitions.

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the License Agreement. As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Availability Date” has the meaning as set forth in Section 3(k) of this
Registration Rights Agreement.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

 

“Demand Date” shall mean the date on which the Holder makes a demand on the
Company pursuant to Sections 2(a) or 2(b) of this Registration Rights Agreement
to cause the designated Registrable Securities to be registered in accordance
with the provisions contained herein.



--------------------------------------------------------------------------------

“Filing Deadline” shall mean the date that falls forty-five (45) days after the
Demand Date.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean (i) the Warrant Shares; and (ii) all
additional shares issued or issuable to the Holder pursuant to the terms of the
Warrant Agreement with respect to, or in exchange for, the Warrant Shares or
other Registrable Securities.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act or under the “blue sky” laws of the appropriate state
jurisdictions, as applicable, that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Warrants” means warrants to purchase shares of Common Stock issued to the
Holder pursuant to the Warrant Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise or
conversion of the Warrants pursuant to the terms of the Warrant Agreement.

 

2. Registration.

 

(a) Ordinary Demand.

 

The Holder shall be entitled, at any time and from time to time, to make a
written demand that the Company prepare and file with the SEC one Registration

 

2



--------------------------------------------------------------------------------

Statement on Form S-3 (or, if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), covering the resale of
some or all of the Registrable Securities, and the Company shall, as soon as
possible, but in any event no later than the Filing Deadline, file said
Registration Statement with the SEC. The Holder shall specify the number and
type (if applicable) of Registrable Securities that it wishes to have
registered, and note any jurisdictions in which it wishes to sell or offer to
sell the Registrable Securities for purposes of determining “blue sky”
compliance. The Company shall have no obligation to file a registration
statement pursuant to this section of the Registration Rights Agreement more
than two times (2) per calendar year, but in no event will Lilly be entitled to
more than 10 registrations per this section during the term of the Agreement. .
The Company shall use its reasonable best efforts to obtain from each person who
has piggyback registration rights a waiver of those rights with respect to a
Registration Statement filed pursuant to this section.

 

The Company shall provide a copy of the proposed Registration Statement to the
Holder at least five (5) Business Days before the date on which the Company
files the Registration Statement, and the Holder shall have the right to cause
the Company to revise solely such portions of the Registration Statement as
discuss the Holder, and the Holder shall in no way have the right to revise any
other portions of the Registration Statement.

 

The Company will use its reasonable best efforts to cause the shares that are
the subject of the demand to be registered and thereafter to maintain an
effective registration.

 

(b) Anticipatory Demand

The Holder shall be entitled, at any time and from time to time, to make a
written demand that the Company prepare and file with the SEC a Registration
Statement on Form S-3 (or, if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), in anticipation of the
exercise or conversion of some or all of the Warrants, covering the issuance to
the Holder of some or all of the Registrable Securities, and the Company shall,
as soon as possible, but in any event no later than the Filing Deadline, file
said Registration Statement with the SEC. The Holder shall specify the number
and type (if applicable) of Registrable Securities that it intends to have
issued to it by the Company upon exercise or conversion (and the date on which
it intends to so exercise or convert all or part of the Warrant) and the number
and type (if applicable) of Registrable Securities that it wishes for the
Company to have registered, and the Holder shall note any jurisdictions in which
it may wish to sell or offer to sell the Registrable Securities for purposes of
determining “blue sky” compliance. The Company shall have no obligation to file
such an anticipatory registration statement pursuant to this Registration Rights
Agreement more than two (2) times per calendar year; but in no event will Lilly
be entitled to more than 10 registrations per the provisions of this Section
during the term of the Agreement. The Company shall use its reasonable best
efforts to obtain from each person who has piggyback registration rights a
waiver of those rights with respect to such Registration Statement.

 

3



--------------------------------------------------------------------------------

The Company shall provide a copy of the proposed Registration Statement to the
Holder at least five days before the date on which the Company intends to and
does in fact file the Registration Statement, and the Holder shall have the
right to cause the Company to revise solely such portions of the Registration
Statement as discuss the Holder, and the Holder shall in no way have the right
to revise any other portions of the Registration Statement.

 

The Company will use its reasonable best efforts to cause the shares that are
the subject of the demand to be registered and thereafter to maintain an
effective registration

 

(c) Blue Sky Registration or Exemption

 

Upon receipt of a demand as set forth in Section 2(a) or Section 2(b), the
Company shall use its reasonable best efforts to file the Registration Statement
or otherwise to register the designated Registrable Securities, or to qualify
the Registrable Securities for exemption, under the “blue sky” laws of all
relevant jurisdictions in which the Registrable Securities will or may be sold
within the Filing Deadline.

 

(d) Expenses.

 

The Company will pay all expenses associated with each registration, including
filing and printing fees, counsel and accounting fees and expenses, costs
associated with clearing the Registrable Securities for sale under applicable
federal and state securities laws and listing fees, but excluding the fees and
disbursements of more than one law firm serving as counsel to the Holder and
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.

 

(e) Effectiveness.

 

(i) The Company shall use its reasonable best efforts to have the Registration
Statement declared effective by the SEC and by applicable state authorities as
soon as possible, but in any event not later than the earlier to occur of (y)
120 days after the date of filing of such Registration Statement, or (z) five
(5) Business Days following the Company’s receipt of a no-review letter from the
SEC and/or the applicable state authorities relating to the Registration
Statement, as applicable; provided, however, if the Registration Statement is
not declared effective within the time period set forth above, the Company shall
continue to use its reasonable best efforts to have the Registration Statement
declared effective as soon as possible thereafter.

 

(ii) For not more than fifteen (15) consecutive days or for a total of not more
than thirty (30) days in any twelve (12) month period, the Company may delay the
disclosure of material non-public information concerning the Company by
terminating or suspending effectiveness of any registration contemplated by this
Section 2 containing such information, the disclosure of which at the time is
not, in the good faith opinion of the Company, in the best interests of the
Company (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify the Holder in writing of the existence of material

 

4



--------------------------------------------------------------------------------

non-public information giving rise to an Allowed Delay, and (b) advise the
Holder in writing to cease all sales under the Registration Statement until the
end of the Allowed Delay.

 

(f) Underwritten Offering.

 

If any offering pursuant to a Registration Statement filed pursuant to Section
2(a) or Section 2(b) hereof involves an underwritten offering, the Holder shall
have the right to select an investment banker and manager to administer the
offering, which investment banker or manager shall be reasonably satisfactory to
the Company.

 

(g) Piggyback Rights

 

If at any time prior to the expiration of the Registration Period (as
hereinafter defined) the Company shall determine to file with the SEC a
Registration Statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities (other than
on Form S-4 or Form S-8 or their then equivalents relating to equity securities
to be issued solely in connection with any acquisition of any entity or business
or equity securities issuable in connection with stock option or other employee
benefit plans), the Company shall send to the Holder written notice of such
determination and, if within fifteen (15) days after the date of such notice,
the Holder shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Registrable Securities that the
Holder requests to be registered, except that if, in connection with any
underwritten public offering for the account of the Company the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Holder has
requested inclusion hereunder as the underwriter shall permit. The Company shall
not exclude any of the Holder’s Registrable Securities unless the Company has
first excluded all outstanding securities, the holders of which are not entitled
to inclusion of such securities in such Registration Statement or are not
entitled to pro rata inclusion with the Registrable Securities; and provided,
however, that, after giving effect to the immediately preceding sentence, any
exclusion of Registrable Securities shall be made pro rata with holders of other
securities having the right to include such securities in the Registration
Statement other than holders of securities entitled to inclusion of their
securities in such Registration Statement by reason of demand registration
rights. No right to registration of Registrable Securities under this Section
2(d) shall be construed to limit the number of or the right to demand any
registration required under Section 2(a) or 2(b) hereof. If an offering in
connection with which the Holder is entitled to registration under this Section
2(g) is an underwritten offering, then each investor whose Registrable
Securities are included in such Registration Statement shall, unless otherwise
agreed by the Company, offer and sell such Registrable Securities in an
underwritten offering using the same underwriter or underwriters and, subject to
the provisions of this Agreement, on the same terms and conditions as other
shares of Common Stock included in such underwritten offering.

 

5



--------------------------------------------------------------------------------

3. Company Obligations.

 

The Company will use its reasonable best efforts to effect the registration of
the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as possible:

 

(a) use its reasonable best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the date on which all Registrable Securities, covered by such
Registration Statement, as amended from time to time, have been sold;

 

(b) use its reasonable best efforts to prepare and file with the SEC such
amendments and post-effective amendments to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the period specified in Section 3(a) and to comply with the provisions of the
1933 Act and the 1934 Act with respect to the distribution of all Registrable
Securities, provided however that the Company shall provide to the Holder for
review and revision all such Registration Statements no later than five Business
Days before filing for the Holder to revise solely those sections of the
Registration Statement that discuss the Holder;

 

(c) furnish to the Holder and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be), at least five (5) copies of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as the Holder
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Holder;

 

(d) in the event the Holder selects an underwriter for an offering, the Company
shall enter into and perform its reasonable obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriter of such
offering;

 

(e) if required by the underwriter, the Company shall furnish, on the effective
date of the Registration Statement (i) an opinion, dated as of such date, from
independent legal counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the underwriter and (ii) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by

 

6



--------------------------------------------------------------------------------

independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriter and the Holder;

 

(f) use its reasonable best efforts to prevent the issuance of any stop order or
other suspension of effectiveness and, if such order is issued, use its
reasonable best efforts to obtain the withdrawal of any such order at the
earliest possible moment;

 

(g) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the Holder and their
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Holder and do any and all other
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement;

 

(h) use its reasonable best efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

(i) immediately notify the Holder, at any time when a Prospectus relating to the
Registrable Securities is required to be delivered under the 1933 Act, upon
discovery that, or upon the happening of any event as a result of which, the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request of
the Holder, promptly prepare and furnish to the Holder a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing; and

 

(j) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act (for the purpose of this subsection 3(k), “Availability
Date” means the 45th day following the end of the fourth fiscal quarter that
includes the effective date of such Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date” means the 90th day after the end of such fourth fiscal
quarter).

 

7



--------------------------------------------------------------------------------

4. Due Diligence Review; Information.

 

The Company shall make available, during normal business hours, for inspection
and review by the Holder, advisors to and representatives of the Holder (who may
or may not be affiliated with the Holder), and any underwriter participating in
any disposition of Common Stock on behalf of the Holder pursuant to a
Registration Statement or amendments or supplements thereto or any blue sky,
NASD or other filing, all financial and other records, all filings with the SEC,
and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Holder or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Holder and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement; provided, however, that to the extent review of such
information set forth in this paragraph would require disclosure to Lilly of
competitive information that Antares considers confidential, then Lilly is
entitled to designate a third party to review such information and Lilly would
not in such circumstance have access to such information.

 

Notwithstanding the foregoing, or anything else in this Registration Rights
Agreement, the Company shall not disclose material nonpublic information to the
Holder, or to advisors to or representatives of the Holder, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Holder, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review.

 

5. Obligations of the Holder.

 

(a) The Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least fifteen (15) Business Days prior to the first
anticipated filing date of any applicable Registration Statement, the Company
shall notify the Holder of the information the Company requires from the Holder.
The Holder shall provide such information to the Company at least five (5)
Business Days prior to the first anticipated filing date of such Registration
Statement. For purposes of the first sentence of this Section 3(a), the methods
of distribution to be specified by the Holder shall include, without limitation,
the sale of the Registrable Securities through (i) options transactions relating
to the Registrable Securities, whether such options are listed on an options
exchange or otherwise, or (ii) short sales of the Registrable Securities. The
Registration Statement shall also provide that, for purposes of the distribution
of the Registrable Securities, the Holder may (i) enter into hedging
transactions with broker-dealers or other financial

 

8



--------------------------------------------------------------------------------

institutions, which may in turn engage in short sales of the Registrable
Securities and deliver the Registrable Securities to close out their short
positions or (ii) loan or pledge the Registrable Securities to broker-dealers or
other financial institutions, which in turn may sell the Registrable Securities.

 

(b) The Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
the Holder has notified the Company in writing of its election to exclude some
or all of its Registrable Securities from such Registration Statement.

 

(c) In the event the Company, at the request of the Holder, determines to engage
the services of an underwriter to sell or facilitate the sale of the Holder’s
Registrable Securities, the Holder agrees to enter into and perform its
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations, with the managing underwriter of such offering and to take such
other actions as are reasonably required in order to expedite or facilitate the
dispositions of the Registrable Securities.

 

(d) The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event rendering a Registration Statement no longer effective,
the Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Holder’s receipt of the copies of the supplemented or amended
Prospectus filed with the SEC and declared effective and, if so directed by the
Company, the Holder shall deliver to the Company (at the expense of the Company)
or destroy (and deliver to the Company a certificate of destruction) all copies
in the Holder’s possession of the Prospectus covering the Registrable Securities
current at the time of receipt of such notice.

 

6. Indemnification.

 

(a) Indemnification by the Company.

 

The Company will indemnify and hold harmless the Holder and its respective
Affiliates, officers, directors, members, employees and agents, successors and
assigns, against any losses, claims, damages or liabilities, joint or several,
to which such seller, officer, director, member, or controlling person may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof; (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act or the 1934 Act or any state securities law

 

9



--------------------------------------------------------------------------------

applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with this Agreement or with the
registration of the Registrable Securities as set forth herein; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished in writing by the
Holder or any such controlling person specifically for use in such Registration
Statement or Prospectus.

 

(b) Indemnification by the Holder.

 

In connection with any registration pursuant to the terms of this Agreement, the
Holder will furnish to the Company in writing such information as the Company
reasonably requests concerning the Holder or the proposed manner of the Holder’s
distribution for use in connection with any Registration Statement or Prospectus
and agrees, severally but not jointly, to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its Subsidiaries and its and their
respective directors, officers, employees, shareholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expenses (including reasonable attorney fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
furnished in writing by the Holder to the Company specifically for inclusion in
such Registration Statement or Prospectus or amendment or supplement thereto. In
no event shall the liability of the Holder be greater in amount than the
aggregate dollar amount of the proceeds (net of all expenses paid by the Holder
and the amount of any damages the Holder has otherwise been required to pay by
reason of such untrue statement or omission) received by the Holder upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings.

 

Any person entitled to indemnification hereunder shall (i) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or (c)
in the reasonable judgment of any such person, based upon advice of its counsel,
a conflict of interest exists between such person and the indemnifying party
with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf

 

10



--------------------------------------------------------------------------------

of such person); and provided, further, that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations hereunder, except to the extent that such failure to give
notice shall materially adversely affect the indemnifying party in the defense
of any such claim or litigation. It is understood that the indemnifying party
shall not, in connection with any proceeding in the same jurisdiction, be liable
for fees or expenses of more than one separate firm of attorneys at any time for
all such indemnified parties. No indemnifying party will, except with the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

 

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation by the Holder be greater in amount
than the aggregate dollar amount of the proceeds (net of all expenses paid by
such holder and the amount of any damages the Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

 

7. Miscellaneous.

 

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the parties hereto. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, from the Holder.

 

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 20.5 of the License Agreement.

 

(c) Assignments and Transfers by the Holder. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Holder and its permitted
respective successors and assigns. The Holder may transfer or assign, in whole
or from time to time in part, to one or more persons, its rights hereunder in
connection with the transfer of Registrable Securities by the Holder to such
person or persons, provided that the Holder complies with all applicable laws
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.

 

11



--------------------------------------------------------------------------------

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company without the prior written consent of the Holder.

 

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k) Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflicts of law.

 

(l) Jury Trial Waiver. The Company and the Holder each hereby waives all right
to trial by jury of any claim, action, proceeding or counterclaim brought
against the

 

12



--------------------------------------------------------------------------------

other party of any issue related to the subject matter of this Registration
Rights Agreement, of any dispute that arises under or relates to this
Registration Rights Agreement, or of any claim of injury or damage of any and
every kind whatsoever by one party against the other.

 

(m) Injunctive Relief. The Company agrees that remedies at law to the Holder in
the event of any default or threatened default by the Company in the performance
or compliance with any of the terms of this Registration Rights Agreement are
not and will not be adequate and that such default or threatened default will
result in irreparable harm to the Holder, and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any provision of this Registration Rights Agreement or
by an injunction against a violation of any of the terms hereof. The provision
of such equitable relief as contained in the first sentence of this section is
not intended by the parties to be the exclusive remedy for the Holder, and such
other remedies, including legal remedies, as may be appropriate to the
situation, are and shall remain available to the Holder to pursue.

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:       ANTARES PHARMA, INC.     By:  

/s/ Roger G. Harrison

--------------------------------------------------------------------------------

        Name: Roger G. Harrison         Title: Chief Executive Officer The
Holder:       Eli Lilly and Company     By:  

/s/ John C. Lechleiter

--------------------------------------------------------------------------------

        Name: John C. Lechleiter         Title: Executive Vice President

 

13